


TRANS-FORELAND PIPELINE DEVELOPMENT AGREEMENT


This Trans-Foreland Pipeline Development Agreement (“Agreement”) is entered into
as of February 6, 2014, with an effective date of January 1, 2014, by and
between Tesoro Alaska Company, a Delaware corporation (“Tesoro”), Trans-Foreland
Pipeline Company LLC, a Deleware limited liability company (“TFPC”) and Cook
Inlet Energy, LLC, an Alaska limited liability company (“CIE”). Tesoro and CIE
are sometimes hereinafter collectively referred to as the “Parties” and each
individually as a “Party.”


I.    RECITALS


1.    Tesoro and CIE each have an interest in developing, planning,
constructing, and utilizing a crude oil transportation pipeline and related
facilities (“Trans-Foreland Pipeline”) to connect the Kustatan Production
Facility (“KPF”) located on the west side of Alaska’s Cook Inlet with the Kenai
Pipe Line Company (“KPL”) tank farm located on the east side of Cook Inlet
(“Trans‑Foreland Pipeline Project” or “Project”).


2.    Tesoro and CIE have entered into certain letter agreements dated March 13,
2012, and January 2, 2013 (the “Existing Letter Agreements”), pursuant to which
the Parties have agreed to fund and participate in certain initial activities
regarding the Project, including initial permitting, cost estimating, design
studies, constructability reviews, and miscellaneous engineering activities.
This Agreement constitutes a Definitive Agreement between the Parties as
referenced in paragraph 6(iii) of the January 2, 2013 Existing Letter Agreement.
3.    Tesoro has formed TFPC for the purpose of constructing the Project, and
owning and operating the Trans-Foreland Pipeline, as more specifically provided
below.
4.    CIE is the owner of certain crude oil transportation-related assets
located on the west side of Cook Inlet consisting of pipeline pigging
facilities, two crude oil shipping pumps at KPF, approximately eight miles of 8”
diameter onshore crude oil pipeline that connects KPF to the Trading Bay
Production Facility (“Kustatan Pipeline”), and the related right-of-way (“ROW”)
(collectively “CIE West-Side Assets”). For clarity, the CIE West-Side Assets
shall not include offshore pipelines extending to CIE’s production platforms,
and the exact origination point for the pipeline included in the CIE West Side
Assets will be determined by the engineering and design studies for the Project.
CIE currently estimates and represents the value of the CIE West-Side Assets to
be approximately $7.2 million, based upon its determination of the original cost
of those assets. The Parties presently anticipate the utilization of the CIE
West-Side Assets in conjunction with the Project to allow crude oil produced on
the west side of Cook Inlet to reach the Trans-Foreland Pipeline, as presently
planned.


5.    The Parties anticipate that the Project, including the CIE West-Side
Assets, will be dedicated to public service under the provisions of the Alaska
Pipeline Act, AS 42.06, and thereby regulated by the Regulatory Commission of
Alaska (“RCA”).


6.    Crude oil produced on the west side of Cook Inlet has been historically
transported to the KPL tank farm through the combined use of Cook Inlet Pipeline
Company (“CIPL”) transportation facilities and tanker vessels. During a recent
six month period, 1,686,602 bbls of




--------------------------------------------------------------------------------




crude oil were shipped via CIPL and tanker from the east to west sides of the
Cook Inlet at a cost of approximately $6.22 per bbl (CIPL tariff of $3.21 per
bbl, plus CISPRI charge of $0.3517 per bbl, plus 7 tanker loads at $640,000 each
= $4,480,000 ÷ 1,686,602 bbls = $2.6562 per bbl marine vessel cost)(in the
aggregate the “Alternative Shipping Cost”). The Parties presently estimate that
the Trans-Foreland Pipeline tariff will be less than the Alternative Shipping
Cost.


7.    The Parties further anticipate that either before or after the completion
of the Project, Tesoro may, at its sole option, transfer its ownership interest
in the Project and in TFPC to a subsidiary of Tesoro Logistics, LP (“TLLP”).


8.    The Parties are poised to proceed with the next phases of the Project and
desire to enter into this Agreement for the purpose of governing their
relationship with regard thereto.


Based upon the foregoing Recitals, and good and valuable consideration the
sufficiency of which is hereby acknowledged, the Parties agree as follows:


II.    TERMS AND CONDITIONS


1.    Trans-Foreland Pipeline Company. TFPC, which is wholly owned by Tesoro,
shall, subject to the provisions of paragraph II.2 below, fund, plan, construct,
own, and operate the Project, at its sole cost and expense. TFPC shall take such
action as is necessary to obtain all required permits, rights-of-way, licenses
and approvals, including those of governmental agencies or authorities,
necessary for the planning, construction, ownership, and operation of the
Project. TFPC shall utilize services of CIE personnel, acting as contractors of
TFPC, to assist in managing the Project and to otherwise assist in accomplishing
tasks required of TFPC hereunder. TFPC shall compensate CIE for such services at
the rate of $20,000.00 per month (pro rated for any partial month), commencing
January 1, 2014, and continuing monthly thereafter until the earlier of (a) the
commissioning of the Project for operation, or (2) December 31, 2015. CIE and
its employees shall be independent contractors with respect to all such services
performed, and those employees or other personnel shall not be employees of TFPC
or Tesoro.


2.    CIE Option to Acquire Project. In the event that Tesoro and TFPC do not
have necessary board of director approval of Project completion and financing by
December 31, 2015, or elect before such date, in their sole and absolute
discretion, not to pursue the Project to completion, CIE shall have the right to
purchase from Tesoro and TFPC: (a) all tangible property acquired by Tesoro and
TFPC for the Project, including without limitation, pipe, valves and fittings,
at Tesoro’s/TFPC’s cost for such property, and(b) Tesoro’s and TFPC’s intangible
property, including without limitation, engineering, study data/results, plans,
permits (to the extent transferable, but not including any privileged attorney
client communications or attorney work product), at a price of $817,490 for such
intangible property. Tesoro and TFPC shall promptly notify CIE if they do not
receive board approval or otherwise elect not to pursue the project to
completion, and CIE shall have a period of up to ninety (90) days after such
notice to exercise its rights to purchase such property. Upon CIE’s request,
Tesoro and TFPC shall provide CIE with an itemized accounting which evidences
the cost of any tangible property acquired for the Project. If Tesoro and TFPC
elect not to pursue the Project, with the exception of the obligations under
this paragraph 2 and paragraph 6 below, Tesoro, TFPC and CIE shall have no
further obligations under this Agreement.




--------------------------------------------------------------------------------






3.    CIE West-Side Assets. If TFPC and/or Tesoro elect to pursue completion of
the Project on or before December 31, 2015, then the Parties shall enter into
further agreements, on terms consistent with those outlined below.
(a) TFPC and/or Tesoro shall purchase the CIE West-Side Assets from CIE prior to
commissioning of the Project. Such transaction shall be based upon a written
purchase and sale agreement to be negotiated by and entered into between TFPC
and/or Tesoro, and CIE and shall include such terms and conditions as are
standard for such agreements. The purchase price to be paid by TFPC and/or
Tesoro for the CIE West-Side Assets shall be equal to the rate base amount
approved by the RCA (whether through litigation or settlement) for such CIE
West-Side Assets, but in no event shall be lower than $4 million or greater than
$10 million. TFPC and/or Tesoro shall make reasonable efforts to maximize the
RCA approved rate base value attributable to the CIE West-Side Assets, within
the parameters specified above. To the extent that the parties find it desirable
to conclude the purchase and sale of the CIE West-Side Assets prior to the
above-referenced rate base approval by the RCA, the purchase price to be paid by
TFPC and/or Tesoro at that time shall be $7.2 million, and such purchase price
shall be subject to a post-closing true-up mechanism to rebalance the purchase
price paid by TFPC and/or Tesoro to correspond to the amount of the approved
rate base. In accordance with such true-up mechanism, and subject to the minimum
purchase price of $4 million and the maximum purchase price of $10 million, the
difference between the purchase price paid by TFPC and/or Tesoro and the rate
base for such CIE West-Side Assets as ultimately approved by the RCA in a final,
non‑appealable order, shall be paid by one Party to the other, as the case may
be.
(b) CIE and TFPC shall negotiate one or more ROW agreements, on reasonable terms
and conditions, underwhich CIE will authorize TFPC to construct, operate and
maintain a portion of the Trans-Foreland Pipeline along its presently planned
route on properties owned in fee by CIE The offshore portion of the
Trans-Foreland Pipeline shall be on ROWs to be acquired by Tesoro or TFPC.
(c) TFPC and CIE shall negotiate and enter into a written agreement, including
terms standard for such agreements, to be effective when the Trans-Foreland
Pipeline becomes operational, pursuant to which CIE shall provide services to
assist in the operation of the CIE West-Side Assets and any other TFPC assets
located on the west side of Cook Inlet as designated by TFPC. Such agreement
shall include reasonable compensation to be paid by TFPC to CIE for such
operational services and for reasonable actual expenses (i.e., power expense)
incurred by CIE in the provision of such services.


4.    Transporation Deduction/Utilization of Trans-Foreland Pipeline.


(a) Tesoro’s purchases of CIE crude oil under paragraph II.5 below shall deduct
a mutually agreed upon transportation deduction. The portion of such
transportation deduction attributable to the Trans-Foreland Pipeline (including
the CIE West-Side Assets) shall be based upon the first normalized 12 months of
service, but shall not be greater than $5.91 per barrel for such initial 12
month period, which is ninety-five percent (95%) of the Alternative Shipping
Cost. Such portion of the transportation deduction for the second year of
operation shall be no greater than the




--------------------------------------------------------------------------------




first year deduction, as adjusted by the Consumer Price Index applicable to
Anchorage, Alaska during the last month of the initial 12 months of operation.


(b) Until such time as Tesoro shall have recovered its initial investment in the
engineering and construction of the Trans-Foreland Pipeline in full, and
provided that the Trans-Foreland Pipeline is available to transport crude oil
and Tesoro and CIE have good faith negotiation obligations under paragraph II. 5
below, CIE shall not utilize CIPL facilities to transport crude oil which is
bound for the east side of Cook Inlet.


(c) So long as crude oil being produced by CIE on the west side of Cook Inlet is
being shipped on the Trans-Foreland Pipeline, no less than sixty (60) days prior
to TFPC’s filing of its initial or any revised intrastate rate(s) with the RCA,
TFPC will provide CIE with all supporting data developed by TFPC, its affiliates
and its or their respective consultants necessary to calculate such rate(s).
CIE, upon written request to TFPC, shall be permitted to verify the data used in
calculating such rate(s) by a procedure agreed upon by the Parties, which shall
include, if requested, an audit consisting of direct examination of original
source data identified by TFPC as being all of the data relied upon in
calculating the maximum rate. The cost of any such examination or audit shall be
borne by CIE. CIE shall communicate to TFPC any question about, or disagreement
with, the data used by TFPC or the manner in which such data was used to
calculate the subject TFPC rate(s). CIE and TFPC shall seek in good faith to
resolve the questions or disagreements raised by CIE prior to the rate filing.


(d) Insofar as any of the data or information provided by TFPC to CIE in
conjunction with the disclosure required in paragraph II. 4(b) above is
classified by TFPC as confidential within the meaning of 3 AAC 48.045-049, as
amended from time to time, TFPC and CIE shall negotiate and enter into a
confidentiality agreement, including terms standard for such agreements, under
which the confidentiality of such data and information is maintained as
confidential.


5.    Tesoro’s Purchase of CIE Crude. If TFPC and/or Tesoro elect to pursue
completion of the Project on or before December 31, 2015 then Tesoro and CIE
shall negotiate in good faith a contract on market-based price terms for the
purchase by Tesoro of all crude oil produced by CIE on the west side of Cook
Inlet, up to the operating capacity of the Trans-Foreland Pipeline, for the
shorter of (a) twenty years or (b) so long as Tesoro, any Tesoro affiliate, or
TLLP or its subsidiaries own an interest in TFPC and the Nikiski, Alaska
refinery.


6.    General Provisions.


(a) Relationship. Tesoro, TFPC, and CIE do not have by reason of this Agreement
a partnership, fiduciary, co-venture, agency, or other similar relationship.


(b) Costs, Expenses and Attorneys’ Fees. Each Party will bear its own costs,
expenses, and fees incurred in the negotiation and preparation of this
Agreement, and in the consummation of the transaction contemplated hereby. If
either Party finds it necessary to take action to protect, preserve, or enforce
its rights hereunder, the prevailing Party to such action shall be entitled to
reimbursement from the non-prevailing Party of all costs, including actual
expert witness fees and expenses, and actual attorneys’ fees expended or
incurred by such prevailing Party in such action.






--------------------------------------------------------------------------------




(c) Amendment/Modification. This Agreement may only be amended or modified in a
writing signed by all Parties.


(d) Interpretation/Parol Evidence. This writing is intended by the Parties as a
final expression of their agreement, and is intended as a complete and exclusive
statement of the terms of their agreement, thereby superseding all oral
negotiations and prior writings in respect to the subject matter hereof,
including, without limitation, the Existing Letter Agreements referenced in the
Recitals above. For the avoidance of doubt, to the extent engineering or other
costs or liabilities (other than payments or liabilities arising prior to the
date of this Agreement) which were the subject of the Existing Letter Agreements
remain unpaid, such matters shall still be subject to payment or satisfaction as
specified in the Existing Letter Agreements. Except as expressly provided
herein, no course of prior dealings between the Parties and no usage of the
trade shall be relevant to supplement or explain any term used in this
Agreement. Acceptance or acquiescence in a course of performance rendered under
this Agreement shall not be relevant to determine the meaning of this Agreement,
even though the accepting or acquiescing Party has knowledge of the nature of
the performance and opportunity for objection. The term “including” or
“includes,” as used herein, shall mean “including, without limitation,” and
“includes, without limitation.”


(e) Severability of Provisions. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement, provided that such remaining portions or provisions can be construed
in substance to constitute the agreement that the Parties intended to enter into
in the first instance.


(f) Alaska Law Applicable. This Agreement and all documents executed in
conjunction herewith shall be governed by and construed in accordance with the
laws of the State of Alaska.


(g) Submission to Jurisdiction. Except as provided below, any legal action or
proceeding with respect to this Agreement shall be brought in the courts of the
State of Alaska for the Third Judicial District in Anchorage, or the courts of
the United States of America for the District of Alaska, and in no other courts;
and, by execution and delivery of this Agreement in Anchorage, Alaska, all
Parties to this Agreement hereby accept for themselves and in respect of each of
their properties, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Parties hereby irrevocably and unconditionally waive any
objection, including, without limitation, any objection to the laying of venue,
or based on the grounds of forum non conveniens, which they or any of them may
now or hereafter have to the bringing of any action or proceeding in such
respective jurisdictions. Notwithstanding anything herein to the contrary, the
RCA has primary jurisdiction regarding any dispute arising from TFPC’s regulated
terms and conditions of service, including tariff rates, and any legal action or
proceedings with respect thereto shall be brought before the RCA.


(h) Counterparts / Electronically Transmitted Signatures. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
Facsimile or electronically transmitted signatures may be used, and, if used,
shall bind the signatory in the same fashion as an original signature. This
Agreement shall be deemed fully executed by all Parties when signed by all
Parties.




--------------------------------------------------------------------------------






(i) Advice of Legal Counsel; Construction of Agreement. The Parties hereby
acknowledge and warrant that, during negotiation of the transactions
contemplated hereby, and in preparation of this Agreement, they have consulted
with independent legal counsel of their own selection, respectively, and their
decisions to enter into this Agreement are free and voluntary acts. It is hereby
agreed that this Agreement shall be construed impartially, notwithstanding any
rule of law regarding the construction of a writing or any ambiguity in a
writing against a drafting Party.


(j) Effect of Headings. The subject headings of the paragraphs and subparagraphs
of this Agreement are included for purposes of convenience only, and shall not
affect the construction or interpretation of any of its provisions.


(k) Assignment. No Assignment of this Agreement, or any right or obligation
hereunder, shall be made without prior notice to and written consent of the
other Party (which consent shall not be unreasonably withheld), except that any
Party shall have the right to assign this Agreement to any affiliate without the
prior written consent of the other Party.


(l) Notices. All notices and other communications given pursuant to this
Agreement shall be in writing and shall be (a) mailed by first class, United
States mail, postage prepaid, certified, return receipt requested, and addressed
to the Parties hereto at the addresses listed below; (b) hand-delivered to the
intended addressee; or (c) sent by nationally recognized, overnight courier. All
such notices shall also be sent by electronic transmission to the email
addresses indicated below. Notices sent by certified mail, postage prepaid,
shall be effective three (3) business days after being deposited in the United
States mail; all other notices shall be effective upon delivery to the
addressee. The Parties may change their addresses, including email addresses, by
giving notice thereof to the other in conformity with this provision:




--------------------------------------------------------------------------------




If to Tesoro:
Tesoro Alaska Company
 
19100 Ridgewood Parkway
 
San Antonio, TX 78259
 
Attn: Paul Cannizzo
 
Telephone: (210) 626-4259
 
Email: Paul.h.cannizzo@tsocorp.com
 
 
With a copy to:
Charles S. Parrish
 
EVP and General Counsel
 
19100 Ridgewood Parkway
 
e-mail adress: Charles.S.Parrish@tsocorp.com
 
 
If to CIE:
Cook Inlet Energy, LLC
 
601 West 5th Avenue, Suite 310
 
Anchorage, AK 99501
 
Attn: David Hall
 
Telephone: (907) 334-6745
 
Email: david.hall@cookinlet.net
 
 
With a Copy to:
Kurt C. yost
 
SVP and General counsel
 
9721 Cogdill Road, Suite 302
 
Knoxville, TN 37932
 
Telephone: (865) 2392-44337
 
Email: kyost@millerenergyresources.com

 


    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth hereinabove.


 
TESORO ALASKA COMPANY
 
 
 
By: /s/ Gregory J. Goff
 
Gregory J. Goff
 
Chairman of the Board of Diretors and President
 
 
 
TRANS-FORELAND PIPELINE COMPANY LLC
 
 
 
By: /s/ Gregory J. Goff
 
Gregory J. Goff
 
Chairman of the Board of Manager
 
 
 
COOK INLET ENERGY, LLC
 
 
 
By: /s/ David M. Hall
 
David M. Hall
 
Chief Executive Officer





